THOMPSON, Judge,
Lee Aiello appeals his judgment and sentence for escape.1 His attorney filed an Anders2 brief, which we have reviewed. Because Aiello’s sentence conformed to his negotiated nolo contendere plea, we find no reversible error. Miller v. State, 697 So.2d 586 (Fla. 1st DCA 1997). Since any error was not preserved by objection or by a post-conviction motion, we have nothing to review and dismiss the appeal. Id.; Hunter v. State, 700 So.2d 728 (Fla. 5th DCA 1997).
APPEAL DISMISSED.
COBB and W. SHARP, JJ., concur.

 § 944.40, Fla. Stat. (1995).


 Anders v.California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).